NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BIO-MIMETICS, INC.,
Plain.tiff-C'ross Appellant,
V.
COLUMBIA LABORATORIES, INC.,
Defen,dant-Appellant.
2010-153-5, -1537
Appea1s from the United States District C0urt for the
District of Massachusetts in case n0. 07 -CV-12389, Judge
Richard G. Stearns.
BIO-MIMETICS, INC.,
Plaintiff-Appellant,
V.
COLUMBIA LABORATORIES, INC.,
Defendant-Appellee.
2011-1062

BIO-MIMETICS V. COLUMBlA LABS 2
Appea1 from the United States District Court for the
District of Massachusetts in case no. 07-CV-12389, Judge
Richard G. Stearns.
ON MOTION
ORDER
Bio-Mirnetics, Inc. and Co1umbia Laboratories, Inc.
move to dismiss their appea1s.*
Upon consideration thereof,
IT Is ORDERED THA'1‘:
(1) The motion is granted
(2) Each side shall bear its own costs.
_ FoR THE CoURT
 1 0 mm /s)' Jan Horba1y
Date J an Horba1y
C1erk
s=
dim
I
re
_,, _
SIq,
B°"'
55
215
§§
cc: Matthew B. Lowrie, Esq. °R
Charles B. K1ein, Esq.
321 o ami 0 2011
Issued As A Mandate:   mn HmBN1
C|.W(
* The parties request that these dismissals be with
prejudice; however, it is not the practice of this court to
dismiss with or without prejudice.